[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                           FILED
                                                                U.S. COURT OF APPEALS
                     ------------------------------------------- ELEVENTH CIRCUIT
                                                                      April 24, 2008
                                  No. 07-13378
                                                                   THOMAS K. KAHN
                            Non-Argument Calendar
                                                                        CLERK
                     --------------------------------------------

                     D.C. Docket No. 06-00014-CR-W-N

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                       versus

MOSES PENNIC, III,

                                                              Defendant-Appellant.


                    ----------------------------------------
               Appeal from the United States District Court
                   for the Middle District of Alabama
                    -----------------------------------------

                                (April 24, 2008)

Before EDMONDSON, Chief Judge, ANDERSON and HULL, Circuit Judges.

PER CURIAM:
           Defendant-Appellant Moses Pennic, III, appeals his sentence of 12 months

and one day for possession with intent to distribute cocaine and marijuana, 21

U.S.C. § 841(a)(1).1 No reversible error has been shown; we affirm.

           Pennic first challenges the enhancement to his sentence pursuant to

U.S.S.G. § 2D1.1(b)(1) for possessing a firearm during the commission of his

offense. “For sentencing purposes, possession of a firearm involves a factual

finding, which we review for clear error. United States v. Stallings, 463 F.3d

1218, 1220 (11th Cir. 2006), cert. denied, 127 S.Ct. 2446 (2007).2 If a defendant

possessed a weapon during a drug trafficking offense, a two-level increase is

warranted. U.S.S.G. § 2D1.1(b)(1). “The adjustment should be applied if the

weapon was present, unless it is clearly improbable that the weapon was

connected with the offense.” U.S.S.G. § 2D1.1, comment. (n.3). The government

has the burden of demonstrating the proximity of the weapon to the site of the

charged offense by preponderance of the evidence. United States v. Audain, 254

F.3d 1286, 1289 (11th Cir. 2001). If the government meets its burden, the burden


   1
   Pennic also was charged with carrying a firearm during a drug trafficking offense, 18 U.S.C. §
924(c); but the district court later dismissed this count on the government’s motion based on
Pennic’s guilty plea and cooperation.
       2
      At the outset, we note that we address the merits of Pennic’s appeal even though his plea
agreement contained a sentence appeal waiver. The government has not raised the issue of waiver,
but instead, has addressed the merits of the appeal. And the application of the waiver is not outcome
determinative. See United States v. Valnor, 451 F.3d 744, 745 n.1 (11th Cir. 2006).

                                                 2
shifts to the defendant to demonstrate that a connection between the weapon and

the offense was clearly improbable. Id.

        Here, the district court properly applied the firearm enhancement to

Pennic’s sentence. The government demonstrated -- and Pennic admitted -- that a

gun was present in his car in the same area where drugs and drug paraphernalia

were discovered during a routine traffic stop. See United States v. Shelton, 400

F.3d 1325, 1330 (11th Cir. 2005) (concluding that a fact is deemed admitted when

a defendant fails to object to a factual statement in the presentence investigation

report). The government was not required to prove that the gun was used to aid in

the offense or that its possession was illegal. See Audain, 254 F.3d at 1289. And

Pennic failed to meet his burden of demonstrating that a connection between the

gun and the drugs clearly was improbable. For the district court to apply the

section 2D1.1(b)(1) enhancement to Pennic’s sentence was not clearly erroneous.3

        We now turn to Pennic’s argument that his sentence is unreasonable

because the district court did not consider sufficiently his post-arrest drug

    3
      Pennic’s reliance on Stallings, where we vacated a district court’s application of a section
2D1.1(b)(1) enhancement because the government provided no evidence that guns discovered in
defendant’s home -- where no activities about the drug conspiracy took place -- belonged to him or
were connected to the conspiracy, is misplaced. See 463 F.3d at 1221. Here, Pennic produced proof
of his ownership of the gun, and the gun was discovered next to the drugs. We also reject Pennic’s
argument that the dismissal of the section 924(c) charge militates against application of the
enhancement because a higher standard of proof is required to sustain a section 924(c) conviction
than a section 2D1.1(b)(1) enhancement.

                                                3
rehabilitation. We review his sentence for reasonableness in the light of the

factors set out in section 18 U.S.C. § 3553(a). United States v. Winingear,

422 F.3d 1241, 1244-46 (11th Cir. 2005).4 Under section 3553(a), a district court

should consider, among other things, the nature and circumstances of the offense,

the history and characteristics of the defendant, the need for adequate deterrence,

protection of the public, and just punishment, policy statements of the Sentencing

Commission, provision for the medical, educational, and corrective needs of the

defendant, and the need to avoid unwarranted sentencing disparities. See 18

U.S.C. § 3553(a)(1)-(7). “[T]he party who challenges the sentence bears the

burden of establishing that the sentence is unreasonable in the light of both [the]

record and the factors in section 3553(a).” United States v. Talley, 431 F.3d 784,

788 (11th Cir. 2005).

       We conclude that Pennic’s sentence is reasonable. The district court

correctly calculated the Guidelines range as 8 to 14 months5 and sentenced Pennic

to the upper end of that range, but well below the 20-year statutory maximum. See

21 U.S.C. § 841(b)(1)(C); Talley, 431 F.3d at 788 (noting that “ordinarily we


   4
     In addition, reasonableness review employs an abuse-of-discretion standard. Gall v. United
States, 128 S.Ct. 586, 597 (2007).
   5
    After calculating the Guidelines range, the district court granted the government’s motion for
a two-level downward departure based on Pennic’s cooperation, U.S.S.G. § 5K1.1.

                                                4
would expect a sentence within the Guidelines range to be reasonable”);

Winingear, 422 F.3d at 1246 (comparing, as one indication of reasonableness, the

actual prison term imposed against the statutory maximum). The district court

also considered the section 3553(a) factors in determining Pennic’s sentence; the

court specifically balanced the seriousness of Pennic’s offense and the need to

impose appropriate punishment against Pennic’s commendable drug rehabilitation,

educational, and family endeavors.6 See § 3553(a)(1), (2)(A), (D). The district

court’s statement of reasons was sufficient. See United States v. Rita, 127 S.Ct.

2456, 2468-69 (2007) (a lengthy explanation is not necessarily required when a

judge decides to follow the Guidelines in a particular case, especially where a

sentencing judge has listened to the arguments of the parties, considered the

supporting evidence, and was aware of the special conditions of the defendant).

And the weight given to a section 3553(a) factor is within the sound discretion of

the district court; “[w]e will not substitute our judgment in weighing the relevant

factors.” United States v. Williams, 456 F.3d 1353, 1363 (11th Cir. 2006), cert.

dismissed, 127 S.Ct. 3040 (2007), abrogated in part on different grounds by

Kimbrough v. United States, 128 S.Ct. 558 (2007).


  6
    In fact, the court noted that, based on testimony about Pennic’s rehabilitation efforts, it imposed
a lower sentence than it otherwise would have. Thus, Pennic’s argument that the court did not
sufficiently consider this factor is belied by the record.

                                                  5
      Based on the factors outlined in section 3553(a) and our review of the

record, we conclude that Pennic has not carried his burden of showing that his

sentence was unreasonable.

      AFFIRMED.




                                        6